Appeal from a decision of the Workers’ Compensation Board, filed May 11, 1978. Claimant sustained a work-related back injury in 1953 for which he received compensation. In 1968, his injury was classified as a permanent partial disability, compensation was awarded based upon a 40% loss of earning capacity and the case was closed. Thereafter, the case was reopened and restored to the Referee’s Calendar on several occasions, based upon claimant’s allegation that he was totally disabled. The decision appealed from states: “Upon review of the record the Board Panel finds that the claimant has not produced any medical evidence of an increase in his causally related disability.” Medical reports in the record indicate that, in addition to the back injury, claim*795ant had a number of chronic ailments, including obstructive pulmonary-disease, emphysema and arteriosclerotic cardiovascular disease. The board’s decision is supported by substantial evidence and must, therefore, be affirmed. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Casey, JJ., concur.